Case: 21-50326       Document: 00516385058           Page: 1      Date Filed: 07/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                                 July 7, 2022
                                     No. 21-50326                               Lyle W. Cayce
                                                                                     Clerk

   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Reymundo Montoya-Ortiz,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                               USDC No. 4:91-CR-95


   Before Smith, Duncan, and Oldham, Circuit Judges.
   Per Curiam:*
          Reymundo Montoya-Ortiz, an inmate in federal prison, appeals pro se
   the denial of his motion for compassionate release. He faces a high bar on the
   merits, and we may not reverse unless the district court abused its discretion.
   Though the order at issue is terse, the context provided by the record reveals
   a sound exercise of discretion, so we affirm.


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50326        Document: 00516385058             Page: 2      Date Filed: 07/07/2022




                                        No. 21-50326


                                              I.
           In 1990, Montoya-Ortiz drove a pickup truck and flatbed trailer to a
   U.S. Border Patrol checkpoint in Texas. 1 His vehicle contained no contra-
   band, but Border Patrol agents recognized his passenger as a narcotics traf-
   ficker. Shortly after Montoya-Ortiz pulled into the checkpoint, another truck
   entered the checkpoint. Montoya-Ortiz and his passenger acted suspiciously
   toward the driver of the second truck, conspicuously avoiding eye contact. A
   Border Patrol canine searched the second truck and discovered approxi-
   mately 220 kilograms of cocaine.
           Montoya-Ortiz and his passenger were allowed to leave, but further
   investigation revealed personal connections and communications between
   the second truck’s driver, another individual, Montoya-Ortiz’s passenger,
   Montoya-Ortiz’s cousin, and Montoya-Ortiz himself. Montoya-Ortiz thus
   was charged as a member of a conspiracy to distribute over 500 kilograms of
   cocaine. He was convicted after a trial and sentenced to life in prison. A
   divided panel of this court affirmed the conviction and sentence. See
   Montoya-Ortiz, 7 F.3d at 1182.
           Since that direct appeal, Montoya-Ortiz has sought several forms of
   post-conviction relief, including five motions to reduce his sentence. His two
   newest motions are most relevant to this appeal. First, in 2019, Montoya-
   Ortiz, taking advantage of the First Step Act, sought a reduction of sentence
   based on an alleged error in the calculation of the amount of cocaine attributa-
   ble to him, his advanced age and the long duration of his incarceration, and
   various medical problems including diabetes and diverticulitis. The district
   court deemed Montoya-Ortiz’s complaints about his medical conditions


           1
             This is only a summary of the facts underlying Montoya-Ortiz’s incarceration. A
   fuller recounting can be found in the decision affirming his conviction and sentence. See
   generally United States v. Montoya-Ortiz, 7 F.3d 1171 (5th Cir. 1993).




                                              2
Case: 21-50326      Document: 00516385058           Page: 3   Date Filed: 07/07/2022




                                     No. 21-50326


   unexhausted and refused to consider them; it then reached the merits of his
   remaining grounds and determined that they did not warrant reduction of his
   sentence. The district court thus dismissed Montoya-Ortiz’s motion.
          Then, in 2021, Montoya-Ortiz moved again. This time, he had prop-
   erly exhausted his administrative remedies by presenting his medical con-
   cerns within the prison system. In addition to citing his medical conditions,
   Montoya-Ortiz’s new motion for reduction of sentence again pointed to his
   age and time of incarceration, stated that his medical conditions placed him
   at high risk of COVID-19 complications, and relied on other factors such as
   his efforts toward rehabilitation. Two days later, the district court denied the
   motion in a one-page order with no substantive legal analysis. Montoya-Ortiz
   appeals.

                                         II.
          We first consider whether Montoya-Ortiz’s appeal is timely. Though
   the time limits in Federal Rule of Appellate Procedure 4(b)(1)(A) are not jur-
   isdictional, they are mandatory when they are raised, as they have been here.
   United States v. Pesina-Rodriguez, 825 F.3d 787, 788 (5th Cir. 2016) (per
   curiam).
          Rule 4(b)(1)(A) requires that a criminal defendant’s notice of appeal
   be filed within fourteen days after entry of judgment. The district court’s
   order denying Montoya-Ortiz’s motion was entered on March 18, 2021. He
   filed his notice of appeal on April 16. The information put on the envelope
   by the U.S. Postal Service does not suggest that the prison mailbox rule pro-
   vides him relief. See Fed. R. App. P. 4(c)(1). Thus, the government says,
   because April 16 is more than fourteen days after March 18, his appeal was
   not timely and should be dismissed.
          That position overlooks Rule 4(b)(4), which allows the district court
   to extend the time limit “[u]pon a finding of excusable neglect or good cause.”




                                          3
Case: 21-50326         Document: 00516385058               Page: 4      Date Filed: 07/07/2022




                                          No. 21-50326


   This court treats untimely notices of appeal as motions “for a determination
   whether excusable neglect or good cause entitles the defendant to an exten-
   sion of time to appeal.” United States v. Alvarez, 210 F.3d 309, 310 (5th Cir.
   2000) (per curiam). That course is appropriate here given the charity due
   pro se litigants, see, e.g., Arredondo v. Univ. of Tex. Med. Branch, 950 F.3d 294,
   298 (5th Cir. 2020), and the fact that Montoya-Ortiz alleged in his notice of
   appeal that he did not receive the district court’s order until April 1.
           The district court did not directly respond to Montoya-Ortiz’s notice
   of appeal. But it did issue a text order granting his subsequent motion to
   appear in forma pauperis on appeal. That action can be read as an implicit
   finding of excusable neglect. United States v. Lister, 53 F.3d 66, 68 (5th
   Cir. 1995) (per curiam). We so read it here, and we have no cause to disturb
   the district court’s finding. Thus, Montoya-Ortiz was entitled to extra time
   in filing his notice of appeal, and this appeal is timely.

                                                III.
           We turn to the merits. A court may reduce a sentence only if it finds
   that “extraordinary and compelling reasons warrant such a reduction.”
   18 U.S.C. § 3582(c)(1)(A)(i). That is a high standard, and we review the deci-
   sion only for abuse of discretion. United States v. Chambliss, 948 F.3d 691,
   693 (5th Cir. 2020). The district court is not bound by the policy statement
   that accompanies § 3582. See United States v. Shkambi, 993 F.3d 388, 393 (5th
   Cir. 2021).      But it must consider the sentencing factors in 18 U.S.C.
   § 3553(a). 2 “Accordingly, the district court must provide specific factual rea-
   sons, including but not limited to due consideration of the § 3553(a) factors,


           2
              Paraphrased, those factors are (1) the nature of the offense and characteristics of
   the defendant, (2) the need for the sentence, (3) the kinds of sentences available, (4) the
   range set forth by the sentencing guidelines, (5) any pertinent policy statements, (6) dispar-
   ities with similarly situated defendants, and (7) the need to provide restitution to victims.




                                                 4
Case: 21-50326        Document: 00516385058             Page: 5      Date Filed: 07/07/2022




                                        No. 21-50326


   for its decision.” Chambliss, 948 F.3d at 693 (footnote omitted). Only once
   the court has explained the basis for its decision may we defer to its exercise
   of discretion.
           A key question is thus whether the court provided adequate support
   for its conclusion. If it did not, then remand is appropriate for reconsideration
   and a fuller explanation. See United States v. Sauseda, No. 21-50210, 2022
   U.S. App. LEXIS 8928, at *7 (5th Cir. Apr. 1, 2022) (unpub.) (per curiam).
   Taken alone, the perfunctory one-page order on appeal would not be enough
   to avoid that outcome. But as the Supreme Court has said while discussing
   the related provision of 18 U.S.C. § 3582(c)(2), “the judge need not provide
   a lengthy explanation if the context and the record make clear” the basis for
   the decision. Chavez-Mesa v. United States, 138 S. Ct. 1959, 1966 (2018)
   (citation omitted). 3
           The question whether a district court’s reasoning may be inferred is
   sensitive and highly dependent on the facts surrounding the order. This court
   has twice considered orders that are almost identical to the one in this case.
   Both were written by the same district judge, yet we reached opposite
   conclusions. 4
           In this case, some factors counsel against imputing any findings to the
   district court. The district judge who denied Montoya-Ortiz’s motion is not
   the same one who sentenced him in 1992. Cf. Chavez-Mesa, 138 S. Ct. at 1967.
   Nor may we resolve our doubts by assuming that the court accepted argu-
   ments that were presented to it. Cf. United States v. Evans, 587 F.3d 667, 673



           3
            See also Chambliss, 948 F.3d at 693 (explaining that “the standard applicable to
   other motions for sentence reductions under § 3582(c)(2) is instructive”).
           4
             See United States v. Pina, 846 F. App’x 268, 269 (5th Cir. 2021) (per curiam)
   (affirming); Sauseda, 2022 U.S. App. LEXIS 8928, at *7 (vacating and remanding).




                                              5
Case: 21-50326      Document: 00516385058           Page: 6    Date Filed: 07/07/2022




                                     No. 21-50326


   (5th Cir. 2009). The district court denied Montoya-Ortiz’s motion before
   the government had had the chance to oppose it. The government did oppose
   Montoya-Ortiz’s prior motion, but it never contested the merits of reduction
   based on his medical problems, which form the core of the motion at issue
   here.
           But the district court’s engagement with the substance of this motion
   is attested by its fifteen-page order addressing Montoya-Ortiz’s prior motion.
   That order demonstrated a familiarity with the crimes Montoya-Ortiz had
   been convicted of, addressed his age and amount of time spent in prison, and
   considered the propriety of reducing his sentence in light of the case’s pos-
   ture. The court also correctly stated the law. It acknowledged that it was
   required to consider the § 3553(a) factors and that the policy statement in
   U.S.S.G. § 1B1.13 provides only guidance. The court never conducted a
   formulaic recitation of all seven § 3553(a) factors—for instance, it never
   spelled out that, because Montoya-Ortiz’s crime did not involve identified
   victims, the need to provide restitution for victims was not relevant. See
   18 U.S.C. § 3553(a)(7). But the explanations in that order would have been
   more than sufficient to trigger our deferential review. Cf. Chambliss, 948 F.3d
   at 693–94 (affirming a similarly detailed order).
           With that order as context, we perceive the same exercise of discretion
   in the order on appeal. The § 3553(a) factors, such as the nature of the offense
   and the need for the sentence, would not have changed in light of Montoya-
   Ortiz’s new theories and evidence. His medical conditions would have been
   relevant according to the policy statement, see U.S.S.G. § 1B1.13(1)(A), cmt.,
   but the district court had already made clear that it (correctly) considered that
   statement as informative but nonbinding guidance. It is easy to infer the
   court’s reasoning that, even with his new allegations, Montoya-Ortiz had not
   put forth “extraordinary and compelling reasons” sufficient to overcome the
   § 3553(a) factors.



                                          6
Case: 21-50326      Document: 00516385058          Page: 7   Date Filed: 07/07/2022




                                    No. 21-50326


          With that conclusion established, we need only determine whether the
   district court’s exercise of its discretion constituted an abuse. Reversal can-
   not be justified on the ground that we “might reasonably have concluded”
   that Montoya-Ortiz’s motion should be granted. Gall v. United States,
   552 U.S. 38, 51 (2007). Instead, an abuse of discretion exists only if the dis-
   trict court “base[d] its decision on an error of law or a clearly erroneous
   assessment of the evidence.” Chambliss, 948 F.3d at 694. We perceive no
   such errors here.
          The judgment is AFFIRMED.




                                         7